Title: From George Washington to Colonels Alexander McClanachan and Abraham Bowman, 26 March 1778
From: Washington, George
To: McClanachan, Alexander,Bowman, Abraham

 

Sir
Head Quarters Valley Forge 26th March 1778

As the time for which you had leave of absence must have expired, I desire that you will immediately on the receipt of this repair to your respective Regt in Camp. But should Governor Henry have requested you to undertake the direction of forwarding the drafts & others coming from the State or have given you any orders of that kind, I wish you to pay the strictest attention to them, & in that case, desire you will inform me by letter without loss of time. I am Sir Your mo: Obet Servt

Go: Washington

